Case 6:21-cv-02321-RRS-PJH Document 1 Filed 08/04/21 Page 1 of 6 PageID #: 1


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


  KANEISHA SONN,                                  Civil Case Number:

                         Plaintiff,


                    -against-
                                                  CIVIL ACTION COMPLAINT



  NATIONWIDE RECOVERY SYSTEMS,
  LTD.,

                         Defendant.

        Plaintiff KANEISHA SONN (hereinafter, “Plaintiff”), a Louisiana resident, brings this

 action complaint by and through the undersigned attorneys, against Defendant NATIONWIDE

 RECOVERY SYSTEMS LTD. (hereinafter “Defendant”), based upon information and belief of

 Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based

 upon Plaintiff’s personal knowledge.

                     INTRODUCTION/PRELIMINARY STATEMENT

    1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the use

        of abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15

        U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt collection

        practices contribute to the number of personal bankruptcies, to material instability, to the

        loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that

        “existing laws . . . [we]re inadequate to protect consumers,” and that “the effective

        collection of debts” does not require “misrepresentation or other abusive debt collection

        practices.” 15 U.S.C. §§ 1692(b) & (c).

    2. Congress explained that the purpose of the Act was not only to eliminate abusive debt
Case 6:21-cv-02321-RRS-PJH Document 1 Filed 08/04/21 Page 2 of 6 PageID #: 2




      collection practices, but also to “ensure that those debt collectors who refrain from using

      abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e).

      After determining that the existing consumer protection laws were inadequate, id. §

      1692(b), Congress gave consumers a private cause of action against debt collectors who

      fail to comply with the Act. Id. § 1692k.

   3. The rights and obligations established by section 15 U.S.C. § 1692g were considered by

      the Senate at the time of passage of the FDCPA to be a “significant feature” of the Act.

      See S. Rep. No. 382, 95th Cong., 1st Sess. 4, at 4, reprinted in 1977 U.S.C.C.A.N. 1695,

      1696.

                                     JURISDICTION AND VENUE

   4. The Court has jurisdiction over this action under 28 U.S.C. § 1331, 15 U.S.C. § 1692 et

      seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over the

      state law claims in this action pursuant to 28 U.S.C. § 1367(a).

   5. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                     NATURE OF THE ACTION

   6. Plaintiff brings this action seeking redress for Defendant’s actions of using false,

      deceptive and misleading representation or means in connection with the collection of

      an alleged debt.

   7. Defendant's actions violated § 1692 et seq. of Title 15 of the United States Code,

      commonly referred to as the Fair Debt Collections Practices Act (“FDCPA”)

      which

      prohibits debt collectors from engaging in false, deceptive or misleading practices.

   8. Plaintiff is seeking damages, and declaratory and injunctive relief.
Case 6:21-cv-02321-RRS-PJH Document 1 Filed 08/04/21 Page 3 of 6 PageID #: 3




                                             PARTIES

   9. Plaintiff is a natural person and a resident of the State of Louisiana, St. Landry Parish,

      and is a “Consumer” as defined by 15 U.S.C. §1692(a)(3).

   10. Defendant is a collection agency with its registered agent, Corporation Service

      Company dba CSC Lawyers Incorporated, located at 211 E. 7th Street, Suite 620,

      Austin, Texas 78701

   11. Upon information and belief, Defendant is a company that uses the mail, telephone, or

      facsimile in a business the principal purpose of which is the collection of debts, or that

      regularly collects or attempts to collect debts alleged to be due another.

   12. Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

      1692a(6).

                                 ALLEGATIONS OF FACT

   13. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

      above herein with the same force and effect as if the same were set forth at length

      herein.

   14. Some time prior to May 4, 2021, an obligation was allegedly incurred to OPELOUSAS

      EMERGENCY GROUP LLC.

   15. The alleged OPELOUSAS EMERGENCY GROUP LLC obligation arose out of a

      transaction in which medical services, which are the subject of the transaction, are

      primarily for personal or family purposes.

   16. The alleged OPELOUSAS EMERGENCY GROUP LLC obligation is a "debt" as

      defined by 15 U.S.C.§ 1692a(5).

   17. OPELOUSAS EMERGENCY GROUP LLC is a "creditor" as defined by 15 U.S.C.§
       1692a(4).
Case 6:21-cv-02321-RRS-PJH Document 1 Filed 08/04/21 Page 4 of 6 PageID #: 4




   18. Defendant contends that the OPELOUSAS EMERGENCY GROUP LLC debt is past
       due.

   19. Defendant is a company that uses mail, telephone or facsimile in a business the principal

      purpose of which is the collection of debts, or that regularly collects or attempts to collect

      debts incurred or alleged to have been incurred for personal, family or household

      purposes on behalf of creditors.

   20. OPELOUSAS EMERGENCY GROUP LLC directly or through an intermediary

      contracted the Defendant to collect the alleged debt.

   21. Sometime in May of 2021, Plaintiff noticed a collection account listed by Defendant

      on her credit report.

   22. On or about May 4, 2021, Plaintiff sent a letter to Defendant disputing the alleged debt.

   23. In mid-July of 2021, Plaintiff checked her credit report and found that the account she

      disputed in writing for OPELOUSAS EMERGENCY GROUP LLC had not been

      marked as “disputed” on her credit report.

   24. Pursuant to the FDCPA, a debt collector may not use any false, deceptive, or

      misleading representation or means in connection with the collection of any debt.

   25. Failure to communicate that a disputed debt is disputed is a violation of the FDCPA.

   26. The acts and omissions of Defendant described above injured Plaintiff in a

      particularized way, in that Defendant was obligated by the FDCPA to supply non-

      misleading information regarding Plaintiff.

   27. Defendant could have taken the steps necessary to bring its actions within

      compliance with the FDCPA but neglected to do so and failed to adequately review

      its actions to ensure compliance with the law.
Case 6:21-cv-02321-RRS-PJH Document 1 Filed 08/04/21 Page 5 of 6 PageID #: 5




                                           COUNT I

       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §1692e et seq.

   28. Plaintiff repeats, reiterates and incorporates the allegations contained in

      paragraphs above herein with the same force and effect as if the same were set

      forth at length herein.

   29. Defendant's debt collection efforts attempted and/or directed towards the

      Plaintiff violated various provisions of the FDCPA, including but not limited to

      15 U.S.C. § 1692e.

   30. Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false,

      misleading and/or deceptive means to collect or attempt to collect any debt or

      to obtain information concerning a consumer.

   31. The Defendant violated said section in its letter to thePlaintiff by:

          a. Using false, deceptive, and misleading representations or means in

              connection with the collection of a debt;

          b. Failing to communicate that a disputed debt is disputed in violation of

              1692e(8);

           c. Making a false representation or using deceptive means to collect a debt in
              violation of 1692e(10).

   32. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

      conduct violated Section 1692e et seq. of the FDCPA, statutory damages, costs and

      attorneys' fees.

                                   PRAYER FOR RELIEF
Case 6:21-cv-02321-RRS-PJH Document 1 Filed 08/04/21 Page 6 of 6 PageID #: 6




      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

      (a)    Awarding Plaintiff statutory damages;

      (b)    Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

             and expenses;

      (c)    Awarding pre-judgment interest and post-judgment interest; and

      (d)    Awarding Plaintiff such other and further relief as this Court may deem

             just and proper.


Dated: August 4, 2021

                                   By:     /s/ Jonathan F. Raburn
                                           Jonathan F. Raburn, Esq.
                                           McCarty & Raburn,
                                           A Consumer Law Firm PLLC
                                           2931 Ridge Road, Suite 101 #504
                                           Rockwall, TX 75032
                                           Phone: (225) 412-2777
                                           Email: jonathan@geauxlaw.com

                                           /s/ Yitzchak Zelman
                                           Yitzchak Zelman, Esq.
                                           MARCUS ZELMAN, LLC
                                           701 Cookman Avenue, Suite 300
                                           Asbury Park, New Jersey 07712
                                           Phone: (732) 695-3282
                                           Email: yzelman@marcuszelman.com
                                           PRO HAC VICE MOTION TO BE FILED
                                           Attorneys for Plaintiff
                                           Kaneisha Sonn
